Citation Nr: 1208761	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cerebrovascular accident with right hemiparesis due to ischemic stroke, as secondary to service-connected diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active military duty from August 1963 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter for additional development in January 2011.  


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's claim that his cerebrovascular accident with right hemiparesis due to ischemic stroke related to his service-connected diabetes.


CONCLUSION OF LAW

Cerebrovascular accident with right hemiparesis due to ischemic stroke is causally related to the Veteran's service-connected diabetes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for Service Connection

The Veteran was awarded service connection for diabetes in April 2006.  In February 2007, the Veteran asserted service connection for cerebrovascular accident with right hemiparesis due to ischemic stroke, stating that the disorder was caused by his service-connected diabetes.  The RO denied the Veteran's claim in the March 2008 rating decision on appeal.  For the reasons set forth below, the Board disagrees with that finding.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be awarded where the evidence shows that a Veteran had a chronic condition during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2011).  Certain disorders, such as diabetes mellitus, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In this matter, the evidence of record demonstrates that the Veteran experienced a cerebrovascular accident with right hemiparesis due to ischemic stroke.  A private medical record dated in October 2004 notes that the Veteran was treated for stroke symptoms for which he was hospitalized for three days.  The evidence also demonstrates that the Veteran has diabetes.  The record indicates that he was initially diagnosed with that disorder in March 2006.  As to whether the stroke relates to the Veteran's diabetes, the Board finds the evidence of record to be in a state of equipoise.  

On the one hand, certain evidence of record favors the Veteran's claim to medical nexus between his stroke and his diabetes.  In a February 2007 letter, a private physician, Dr. A.F., noted that August 1984 medical records indicated elevated levels of cholesterol and triglycerides, borderline blood sugar, and blood pressure.  The physician stated that with the Veteran's history of high lipids, and with diabetics having a higher incidence of vascular problems, these issues may have contributed to artery blockage, and the Veteran's stroke.  That physician further stated in April 2008 that it was at least as likely as not that the Veteran's diabetes played a significant role in his stroke despite the fact that the diabetes diagnosis came after the stroke.  Dr. A.F. noted that by the time the diabetes diagnosis is made, most patients have had several years of the change in their metabolic process.  He felt that the history of high lipids and diabetes were contributors to the Veteran's vascular problems.  

The Board has also considered medical treatise evidence that supports the Veteran's claim, which was submitted into the record in December 2010 by the Veteran's representative.  This evidence indicates that high blood glucose levels damages nerves and blood vessels, leading to complications such as heart disease and stroke, and that diabetics are far more likely to have heart disease and stroke.  

Finally, the Board notes that the October 2004 private medical hospitalization report that details the Veteran's treatment just following his stroke tends to favor his claim.  The report notes that laboratory examination showed Hemoglobin A1C at 7.  This indicates that the Veteran had diabetes at the time of his stroke.  

Nevertheless, there are certain limitations with this supportive evidence.  First, the fact that the Veteran had diabetes at the time of his stroke, or most likely prior to the stroke, is not in and of itself evidence of causality or correlation.  It may simply indicate coincidence.  Second, the medical treatises do not specifically refer to the Veteran's case.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  So while these treatises may illuminate the way in which the Veteran's stroke occurred, they cannot be assigned the evidentiary weight accorded medical nexus evidence.  Third, the February 2007 and April 2008 letters in support of the claim that there is a medical nexus between diabetes and the stroke do not appear to be based on a review of the Veteran's claims file.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).    

The Board further notes that certain evidence of record counters the Veteran's claim.  Three separate VA compensation examiners found the Veteran's diabetes unrelated to his stroke.  In August 2006, March 2008, and January 2011 VA examination reports, each examiner opined that the Veteran's stroke was unrelated to diabetes.  But the Board notes certain weaknesses with this evidence as well.  

The 2006 VA examiner did not provide any rationale for his negative nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion and that generally, a medical opinion should address the appropriate theories of entitlement).  It appears that the 2008 VA examiner did not review the claims file and did not address the favorable February 2007 private medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive; the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl, 21 Vet. App. at 123-24.  Additionally, after the March 2008 VA examination and opinion was issued, the April 2008 private medical opinion and treatises were included in the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (noting that the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Finally, the Board notes significant weaknesses with the January 2011 opinion in that its rationale rests on a questionable finding.  In the discussion section of the opinion, the examiner states that the Veteran's stroke was likely unrelated to diabetes because diabetes had not been diagnosed at the time of the Veteran's stroke.  As noted earlier, medical information in the hospital report detailing the Veteran's health status at the time of his October 2004 stroke evidences that the Veteran then likely had diabetes.  

Given the conflict in the record, the Board requested a specialist opinion from the Veterans Health Administration (VHA) in September 2011.  In December 2011, the Board received a VHA opinion from a specialist in cardiology.  In that report, the examiner reviewed the evidence of record.  The examiner noted the Veteran's medical history of Carotid Artery Disease, stroke, diabetes, hypertension, and hyperlipidemia.  The examiner indicated that medical literature supported the proposition that persons with long-standing diabetes have increased rates of ischemic strokes because diabetes is a risk factor for artherosclerotic disorders of the arteries, such as Carotid Artery Disease.  The examiner stated that the Veteran's diabetes was diagnosed in March 2006.  But he also stated that the Veteran's diabetes may have existed long before the March 2006 diagnosis.  As such, he indicated that "I do not know" whether diabetes related to the stroke.  

In sum, there is medical evidence both for and against the conclusion that the Veteran's stroke was causally related to his diabetes.  Moreover, the evidence of record countering the Veteran's claim is not of great probative value.  Based on that fact, and on the fact that - contrary to medical statements that the Veteran did not have diabetes at the time of his October 2004 stroke - the Veteran likely had diabetes prior to his stroke, the evidence of record is in a state of equipoise.  As such, a reasonable doubt has been created in the record.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cerebrovascular accident with right hemiparesis due to ischemic stroke, as secondary to service-connected diabetes, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


